Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In view of the allowability of generic claim 8, the species restriction of 08/05/2021 is being withdrawn and all claimed are being examined.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Cameron on 11/18/2021.
The application has been amended as follows: 
In claim 8: 
	On lines 10-11; the words “fixed, telescoping,” have been deleted wherein lines 10-11 have been changed to read - - the dispensing nozzle being any one selected from the group consisting of articulable and hinged, said dispensing nozzle operable to be - -.
	On line 19; the words “such as a ball-and-socket” have been deleted wherein line 19 has been changed to read - - an articulation joint or hinge joint allowing for - -.
In claim 21: 
	On lines 8-9; the words “fixed, telescoping,” have been deleted wherein lines 8-9 have been changed to read - - dispensing nozzle being any one selected from the group consisting of articulable and hinged, said dispensing nozzle operable to be adjusted to - -.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 17, the prior art of record does not teach a toilet seat sanitizing apparatus with an outlet nozzle as claimed wherein the outlet nozzle is further provided with a spreader adjustment mechanism that includes a screw joint with two complementary cylindrical pieces aligned coaxially, one fitting inside the other, with pieces being threaded such that rotation of one with respect to the other produces relative longitudinal motion as claimed. 
Regarding claim 21, the prior art of record does not teach a toilet seat sanitizing apparatus with a reservoir or bag for a generic cleaning or sanitizing liquid, a pump to pressurize the reservoir or squeeze the bag, a conduit or channel leading to an outlet dispensing nozzle with an articulation joint or hinge as claimed wherein the apparatus also includes a spreader adjustment mechanism and a one way valve as claimed the apparatus is further provided with an attachment mechanism for attaching the entirety of the apparatus to the toilet such that the reservoir or bag, the conduit or channel, the pump, the pump activating mechanism, and the dispensing nozzle are located above the toilet seat and supported in that position by the attachment mechanism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DiPano teaches a toilet seat sanitizing apparatus which is suspended over a toilet seat on a wall with an outlet tube, coupler and paddle pump but does not disclose the specific structure of the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754